DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-42 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 06/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9350554 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
The Double Patenting rejection of the pending claims has been removed in light of approval of the terminal disclaimer filed by applicant. 
       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 07/25/2022.
The application has been amended as follows:
In the Claims:
2.  (currently amended)  A system for verifying the authenticity of a digital signature associated with an electronic document, such that a relying party is enabled to rely on the fact that a signing party reliably signed the electronic document, comprising:
	a certification authority computer system configured with software instructions that upon execution generate a digital certificate certifying a cryptographic key pair of a private key and a public key for a signing party;
	a hardware storage device for storing the private key and the digital certificate for use when constructing a digital signature for indicating execution of a to-be-signed electronic document as directed from time-to-time by the signing party to create a digitally signed electronic document;
	a computer program operative on a communications network by a communications network-connected computer used by the signing party for execution of the to-be-signed electronic document and communicating with a signature authority computer system;
	the signing party's computer system having software instructions that upon execution in response to a first action from the signing party, provides a document signing request to the signature authority computer system, which document signing request identifies the to-be-signed electronic document;
	the signature authority computer system having software instructions that upon execution
(i) obtains a copy of the to-be-signed electronic document in response to receipt of the document signing request;
		(ii) forms a signature data structure that includes a hash of the to-be-signed electronic document; 
(iii) sends the signature data structure to a trustworthy component on the signing party's computer system; and 
(iv) receives a digitally signed signature data structure from the trustworthy component for creating a digitally signed electronic document with the to-be-signed electronic document and the digitally signed signature data structure;
	the trustworthy component on the signing party's computer system configured with 
(i) authenticating the signing party;
		(ii) upon authentication, digitally signing the signature data structure with the private key of the signing party; and
		(iii) transmitting the digitally signed signature data structure to the signature authority computer system as the digital signature for the to-be-signed document.

	10.  (currently amended)  The system of claim 2, further comprising a policy of the signature authority computer system for forming the signature data structure, wherein said policy for forming the signature data structure is included therein by a policy for the digital certificate of the signing party.

	41.  (currently amended)  The system of claim 40, wherein the facsimile further comprises software that validates 
AMENDMENTS TO THE SPECIFICATION
At page 5, line 26
The present invention meets a need in the art by providing a system for verifying the authenticity of a digital signature associated with an electronic document, such that a relying party is enabled to rely on the fact that a signing party reliably signed the electronic document.  The system comprises a certification authority computer system configured with software instructions that upon execution generate a digital certificate certifying a cryptographic key pair of a private key and a public key for a signing party.  A storage device stores the private key and the digital certificate for use when constructing a digital signature for indicating execution of a to-be-signed electronic document as directed from time-to-time by the signing party to create a digitally signed electronic document.  A computer program operative on a communications network by a communications network-connected computer used by the signing party for execution of the to-be-signed electronic document and communicating with a signature authority computer system.  The signing party's computer system having software instructions that, upon execution in response to a first action from the signing party, provides a document signing request to the signature authority computer system, which document signing request identifies the to-be-signed electronic document.  The signature authority computer system having software instructions that upon execution (i) obtains a copy of the to-be-signed electronic document in response to receipt of the document signing request; (ii) forms a signature data structure that includes a hash of the to-be-signed electronic document; (iii) sends the signature data structure to a trustworthy component on the signing party's computer system; and (iv) receives a digitally signed signature data structure from the trustworthy component for creating a digitally signed electronic document with the to-be-signed electronic document and the digitally signed signature data structure.  The trustworthy component on the signing party's computer system configured with 
				   Allowable Subject Matter
Claim 2-42 are allowed.
Reason for allowance
The invention defined in claim  2 is not suggested by the prior art of record. 
The prior art of record (in particular, 
The prior art of record (in particular, Agrawal; Sunil et al. US 8145909, Miyazaki;
Kunihiko et al. US 7941667, Rosenberg; Greg US 7237114, Cromer; Daryl Carvis US
6988196, Muftic; Sead US 5850442, Zhang; Jingsong US 20110289318, Subramaniam; T.N. US 20080243662, Bugbee; Larry US 20070043949, Estrin, Ron Shimon US 20040102959, FOX, BARBARA L. US 20020069174, Wheeler, Lynn Henry  US 20030177361, Romney; Gordon et al. US 5872848, Tenenboym; Isak et al. US 20140032913, Takenaka; Masahiko et al, US 20100169653, ALRABADY; ANSAF | US 20100040234, Alley, Nancy US 20030078880 and Rakowicz, Paul US 20050177389 A1) singly or in combination does not disclose, with respect to independent claim 2 “the signing party's computer system having software instructions that upon execution in response to a first action from the signing party, provides a document signing request to the signature authority computer system, which document signing request identifies the to-be-signed electronic document;
the signature authority computer system having software instructions that upon
execution
(i) obtains a copy of the to-be-signed electronic document in response to receipt of the document signing request;
(ii) forms a signature data structure that includes a hash of the to-be-signed electronic document;
(iii) sends the signature data structure to a trustworthy component on the signing party's computer system; and
(iv) receives a digitally signed signature data structure from the trustworthy
component for creating a digitally signed electronic document with the to-be-signed
electronic document and the digitally signed signature data structure;
the trustworthy component on the signing party's computer system configured with instructions for:
 (i) authenticating the signing party;
(1) upon authentication, digitally signing the signature data structure with the private key of the signing party; and
(iii) transmitting the digitally signed signature data structure to the signature authority computer system as the digital signature for the to-be-signed document.” in combination with the other claimed features as a whole.
Therefore independent claim 2 is allowed.
Dependent claims 3-42 are also allowed based on their dependencies on independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493